Citation Nr: 1821486	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for a psychiatric disorder, to include emotional instability reaction, claimed as depression and, if so, whether the claim should be allowed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to February 1963 in the 
United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's request to reopen the claim for emotional instability reaction, claimed as depression.

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. § 5108 and 7104 (2012) to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate each claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board must therefore first decide whether new and material evidence to reopen the claim has been received.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, although the Veteran filed his claim seeking service connection for emotional instability reaction, the Board notes that the record contains statements from the Veteran claiming he has depression and has contemplated suicide in the past.  The Board thus finds that, pursuant to Clemons, the Veteran's service connection claim is more accurately classified as one for any acquired psychiatric disorder.  See Clemons, 23 Vet. App. 1.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy) claims processing systems. A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Board's decision with respect to the application to reopen the claim for service connection for a psychiatric disorder, to include emotional instability reaction, claimed as depression, is set forth below.  The reopened claim for service connection for psychiatric disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a December 1963 rating decision, the RO denied service connection for emotional instability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the December 1963 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim for service connection for emotional instability, claimed as depression.


CONCLUSIONS OF LAW

1.  The December 1963 rating decision that initially denied the claim of entitlement to service connection for emotional instability, claimed as depression, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).


2.  Evidence received since the December 1963 rating decision is new and material, and the criteria for reopening the claim for entitlement to service connection for emotional instability, claimed as depression, have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a psychiatric disorder to include emotional instability reaction, claimed as depression, the Board finds that all notification and development actions needed to fairly adjudicate the matter have been accomplished.

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for emotional instability reaction was previously denied in a December 1963 rating decision.  The pertinent evidence then of record consisted of service treatment records (STRs).  The RO noted that a neuropsychological examination indicated a diagnosis of emotional instability reaction; however, the RO also indicated that emotional instability reaction was a constitutional or developmental abnormality and not a disability under the law.

Although notified of the December 1963 denial, the Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the December 1963 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105 (c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence added to the claims file since the December 1963 denial includes a June 2016 treatment record which indicates a positive depression screen and an October 2016 notice of disagreement (NOD) which includes the Veteran's lay statements that he was mentally abused and ostracized throughout his active duty service, to include torment because of his name and the association with Adolf Hitler.  The Veteran also stated that while in service, he was told "if it was in my power, we would put you on a target and let the company shoot at you for a half hour."  He further reported that he was sent home broken, depressed, and suicidal.  He received a medical discharge in February 1963.
 
Additionally, the Veteran identified in the October 2016 NOD that he sought treatment in 1982 for depression and that he "got better for a little while" until his depression returned again in late 2014 and early 2015.  However, it does not appear that these medical records have been requested or associated with the claims file.  VA has a duty to assist the Veteran with his claim by obtaining all potentially relevant records prior to making a decision on the claim.  Here, to satisfy this obligation, post-service VA treatment records, as well as any identified private treatment records, should be obtained and associated with the claims file.  

The Board finds that the above-described evidence provides bases for reopening the claim for service connection for a psychiatric disorder.  These records and statements concerning the Veteran's in-service event are "new" in that they were not before agency decision makers at the time of the denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran had an in-service injury or event caused by his military service and whether the Veteran has a qualifying current disability. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for emotional instability reaction, also claimed as depression, are met.


ORDER

The application to reopen the claim of entitlement to service connection for a psychiatric order, to include emotional instability claimed as depression, is granted to this extent only.






REMAND

The Board finds that further development is needed regarding the issue of service connection for a psychiatric disorder to include emotional instability reaction claimed as depression.

In the 1963 neuropsychological examination report, prior to separation, the examiner diagnosed the Veteran with emotional instability reaction, chronic, moderate, manifested by poor stress tolerance, poor attitude and judgment, and difficulty in relating to his duties as expected.  As a result of the report, the Veteran was recommended to be separated from service.  Also, as noted above, the Veteran stated that his depressive symptoms returned and continued after service.  The Board notes that if a Veteran establishes that he or she suffered from a chronic disability during military service, any manifestations of it at a later date are service-connected for which compensation is due unless those manifestations are clearly attributed to intervening causes.  See also Brannon v. Derwinski, 1 Vet. App. 314 (1991)

The Veteran has not undergone a VA examination to address the etiology of his emotional instability reaction diagnosis or any other psychiatric disorder. Specifically, the Veteran received a positive depression screen in 2016, but a formal diagnosis has not been made.  As such, a VA examination is required to determine whether the Veteran has a current psychiatric disability, to include emotional instability reaction claimed as depression, that is due to or a result of his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses of all VA, other government or private providers/facilities that have treated him since separation from service to include treatment he received in 1982 (see October 2016 NOD).  After securing the necessary release(s), obtain such records.  

2.  After the above development has been completed, schedule the Veteran for a VA examination in order to determine the etiology of his psychiatric disorder. The claims folder must be made available to the examiner. All tests deemed necessary should be conducted.
The examiner should provide an opinion as to whether any psychiatric disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.

The examiner should specifically address the Veteran's statements of the in-service event.  The examiner should additionally address the in-service diagnosis of emotional instability reaction. 

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

3.  After completing the requested actions, and any additional indicated development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).                                                                                                                                                                                                                                   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


